EXHIBIT 10.1

FRESH DEL MONTE PRODUCE INC.

1999 SHARE INCENTIVE PLAN

EFFECTIVE AS OF MAY 11, 1999

(AS AMENDED)



--------------------------------------------------------------------------------

EXHIBIT 10.1

 

  1. Purpose of the Plan

This Fresh Del Monte Produce Inc. 1999 Share Incentive Plan is intended to
promote the interests of the Company by providing the non-employee directors of
FDMP and the employees of the Company, who are largely responsible for the
management, growth and protection of the business of the Company, with
incentives and rewards to encourage them to continue with the Company and by
attracting personnel with experience and ability to the Company.

 

  2. Definitions

As used in the Plan, the following definitions apply to the terms indicated
below:

(a) “Board” shall mean the Board of Directors of FDMP or any committee appointed
by the Board of Directors of FDMP to the extent any or all of the powers of the
Board hereunder are delegated to such committee.

(b) “Cause,” when used in connection with the termination of a Participant’s
employment with the Company, shall mean (i) the willful failure of the
Participant to perform substantially the Participant’s duties with the Company
(other than any such failure resulting from incapacity due to physical or mental
illness) that has a material adverse effect on the Company or a Substantial
Subsidiary; (ii) gross misconduct materially injurious to the Company or a
Substantial Subsidiary; or (iii) the conviction of the Participant of a felony
or other serious crime involving moral turpitude. “Cause,” when used in
connection with the termination of a Participant’s membership on the Board of
Directors of FDMP, shall mean removal for cause in accordance with applicable
law or otherwise in accordance with the provisions contained in the Articles of
Association of FDMP.

(c) “Change of Control” shall mean the occurrence of one or more of the
following events:

(i) with respect to all Participants, any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all of the assets of the Company, or, with respect to a
Participant employed by a Substantial Subsidiary, of such Substantial
Subsidiary, to any individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a governmental
agency or political subdivision thereof (a “Person”) or group of related Persons
for purposes of Section 13(d) of the Exchange Act (a “Group”), together with any
Affiliates (as defined below) thereof other than to the members of the
Abu-Ghazaleh family, or any entities controlled by such members or any
Affiliates of such entities (together, the “Abu-Ghazaleh Group”);

(ii) with respect to all Participants, the approval by the holders of any and
all shares, interests, participations or other equivalents (however designated
and whether or not voting) of share capital, including each class of shares and
preferred shares (together, “Shares”), of the Company of any plan or proposal
for the liquidation or dissolution of the Company;

 

2



--------------------------------------------------------------------------------

(iii) (A) with respect to all Participants, any Person or Group (other than the
Abu-Ghazaleh Group or any member thereof) shall become the owner, directly or
indirectly, beneficially or of record, of shares representing more than 30% of
the aggregate ordinary voting power represented by the issued and outstanding
Shares (the “Voting Shares”) of the Company, or, with respect to a Participant
employed by a Substantial Subsidiary, of such Substantial Subsidiary, and
(B) the Abu-Ghazaleh Group shall beneficially own, directly or indirectly, in
the aggregate a lesser percentage of the Voting Shares of the Company or such
Substantial Subsidiary, as the case may be, than such other Person or Group; or

(iv) with respect to all Participants, the replacement of a majority of the
Board of Directors of FDMP over a two-year period from the directors who
constituted the Board of Directors of FDMP at the beginning of such period, and
such replacement shall not have been approved by a vote of at least a majority
of the Board of Directors of FDMP then still in office who either were members
of such Board of Directors at the beginning of such period or whose election as
a member of such Board of Directors was previously so approved or who were
nominated by, or designees of, the Abu-Ghazaleh Group.

For purposes of this Section 2(c), “Affiliate” shall mean, with respect to any
specified Person, any other Person who directly or indirectly through one or
more intermediaries controls, or is controlled by, or is under common control
with, such specified Person. The term “control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” or “controlled” have meanings
correlative of the foregoing.

(d) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

(e) “Company” shall mean FDMP and its subsidiaries.

(f) “Disability” shall mean a physical or mental condition entitling a
Participant to benefits under the long-term disability policy maintained by the
Company and applicable to him. A Participant’s employment shall be deemed to
have terminated as a result of Disability on the date as of which he is first
entitled to receive disability benefits under such policy. With respect to any
Participant who is a non-employee director of FDMP, “Disability,” when used in
connection with the termination of a Participant’s membership on the Board of
Directors of FDMP, shall mean removal for disability in accordance with
applicable law or otherwise in accordance with the provisions contained in the
Articles of Association of FDMP.

(g) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(h) “Fair Market Value” shall mean, as of any date, (i) the average of the high
and low sales prices on such day of an Ordinary Share as reported on the
principal securities exchange on which Ordinary Shares are then listed or
admitted to trading or (ii) if not so reported, the average of the closing bid
and ask prices on such day as reported on the National Association of Securities

 

3



--------------------------------------------------------------------------------

Dealers Automated Quotation System or (iii) if not so reported, as furnished by
any member of the National Association of Securities Dealers, Inc. selected by
the Board. The Fair Market Value of an Ordinary Share as of any such date on
which the applicable exchange or inter-dealer quotation system through which
trading in the Ordinary Shares regularly occurs is closed shall be the Fair
Market Value determined pursuant to the preceding sentence as of the immediately
preceding date on which such exchange or system is open for trading. In the
event that the price of an Ordinary Share shall not be so reported or furnished,
the Fair Market Value shall be determined by the Board in good faith.

(i) “FDMP” shall mean Fresh Del Monte Produce Inc., a Cayman Islands company.

(j) “ISO” shall mean an Option that is intended to qualify as an “incentive
stock option” within the meaning of Section 422 of the Code.

(k) “Option” shall mean an option to purchase Ordinary Shares granted pursuant
to Section 7 hereof.

(l) “Ordinary Shares” shall mean the Ordinary Shares of FDMP, $.01 par value per
share.

(m) “Participant” shall mean either (i) an employee of the Company or (ii) a
non-employee director of FDMP, in either case, who is eligible to participate in
the Plan and to whom an Option is granted pursuant to the Plan, and upon his
death, his successors, heirs, executors and administrators, as the case may be.

(n) “Plan” shall mean this Fresh Del Monte Produce Inc. 1999 Share Incentive
Plan, as it may be amended from time to time.

(o) “Substantial Subsidiary” shall mean Del Monte Fresh Produce Company, Del
Monte Fresh Produce N.A., Inc., Del Monte Fresh Produce International, Inc.,
Compañia de Desarrollo Bananero de Guatemala, S.A., Corporacion de Desarrollo
Agricola Del Monte S.A., Del Monte Fresh Produce (Chile) S.A., and such other
subsidiaries of FDMP as the Board may from time to time determine.

(p) “Transfer” shall mean any transfer, sale, assignment, gift, testamentary
transfer, pledge, hypothecation or other disposition of any interest.
“Transferee,” “Transferor” and “Transferable” shall have correlative meanings.

 

  3. Shares Subject to the Plan

Subject to adjustment as provided in Section 8 hereof, the Board may grant
Options to Participants with respect to 9,000,000 Ordinary Shares. To the extent
that Options granted under the Plan are exercised, the shares covered thereby
will be unavailable for future grants under the Plan. In the event that any
outstanding Option expires, terminates or is cancelled for any

 

4



--------------------------------------------------------------------------------

reason, the Ordinary Shares subject to the unexercised portion of such Option
shall again be available for grants under the Plan. Subject to adjustment as
provided in Section 8 hereof, no Participant in the Plan may be granted Options
with respect to more than an aggregate of 2,000,000 Ordinary Shares. To the
extent that Options expire, terminate or are cancelled without having been
exercised, the shares underlying such Options shall continue to count against
the maximum aggregate number of Ordinary Shares with respect to which Options
may be granted to a Participant.

 

  4. Administration of the Plan

The Plan shall be administered by the Board. The Board shall from time to time
designate the key employees of the Company and the non-employee directors of
FDMP who shall be granted Options, the number of shares subject to each Option
and the terms and conditions on which each Option shall be granted.

The Board shall have full authority to administer the Plan, including authority
to interpret and construe any provision of the Plan and the terms of any Option
issued under it and to adopt such rules and regulations for administering the
Plan as it may deem necessary. Decisions of the Board shall be final and binding
on all parties and all decisions, determinations, selections and other actions
permitted or required to be taken or made by the Board with respect to the Plan
shall be subject to the absolute discretion of the Board.

The Board may, in its absolute discretion, accelerate the date on which any
Option granted under the Plan becomes exercisable or extend the term of any
Option to a date not more than ten (10) years from the date such Option was
granted.

Except as expressly provided in Section 8 hereof, the Company may not take any
action to adjust the exercise price of any Options once they have been granted
in accordance with Section 7 hereof below.

Whether an authorized leave of absence, or absence in military or government
service, shall constitute termination of employment shall be determined by the
Board.

No member of the Board shall be liable for any action, omission, or
determination relating to the Plan, and the Company shall indemnify and hold
harmless each member of the Board and each other director or employee of the
Company to whom any duty or power relating to the administration or
interpretation of the Plan has been delegated against any cost or expense
(including counsel fees) or liability (including any sum paid in settlement of a
claim with the approval of the Board) arising out of any action, omission or
determination relating to the Plan, unless, in either case, such action,
omission or determination was taken or made by such member, director or employee
in bad faith and without reasonable belief that it was in the best interests of
the Company.

 

5



--------------------------------------------------------------------------------

  5. Eligibility

The persons who shall be eligible to receive Options pursuant to the Plan shall
be such employees of the Company who are largely responsible for the management,
growth and protection of the business of the Company and such non-employee
directors of FDMP as the Board shall select from time to time.

 

  6. Grant of Options

Prior to May 31, 2004, the Board shall grant Options with respect to a number of
Ordinary Shares no less than the total number of Ordinary Shares initially
authorized under the Plan, subject to adjustment as provided in Section 8
hereof.

 

  7. Options

Each Option granted pursuant to the Plan shall be evidenced by an agreement in
the form attached hereto as Exhibit A or B, as appropriate, or such other form
as the Board shall from time to time approve. Options shall comply with and be
subject to the following terms and conditions:

 

  (a) Identification of Options

All Options shall be clearly identified in the agreement evidencing their grant
either as non-qualified share options that are not intended to qualify as
“incentive stock options” within the meaning of Section 422 of the Code or as
ISOs.

 

  (b) Exercise Price

The exercise price per share of any Option granted under the Plan shall be the
Fair Market Value of an Ordinary Share on the date on which such Option is
granted.

 

  (c) Term of Options

Each Option shall become exercisable with respect to twenty percent (20%) of the
number of Ordinary Shares initially subject to such Option on the date on which
it is granted and with respect to an additional twenty percent (20%) of the
number of such shares on each of the next four anniversaries of such date;
provided, however, that no Option shall be exercisable after the expiration of
ten (10) years from the date such Option is granted; and provided, further, that
each Option shall be subject to earlier expiration, termination, cancellation or
exercisability as provided in the Plan.

 

  (d) Effect of Termination of Employment or Board Membership

(i) In the event that a Participant’s employment with the Company is terminated
by the Company for Cause or a Participant’s membership on the Board of Directors
of FDMP is terminated for Cause, (A) Options granted to such Participant, to the
extent that they were exercisable at the time of such termination, shall remain
exercisable until the expiration of thirty (30) days after

 

6



--------------------------------------------------------------------------------

such termination, on which date they shall expire, and (B) Options granted to
such Participant, to the extent that they were not exercisable at the time of
such termination, shall expire at the close of business on the date of such
termination; provided, however, that no Option shall be exercisable after the
expiration of its term.

(ii) In the event that a Participant’s employment with the Company is terminated
by the Company without Cause or a Participant’s membership on the Board of
Directors of FDMP is terminated without Cause (including by reason of the
Participant losing an election for a position on such Board or failing to be
nominated for re-election upon the expiration of his term), (A) Options granted
to such Participant, to the extent that they were exercisable at the time of
such termination, shall remain exercisable until the expiration of ninety
(90) days after such termination, on which date they shall expire, and
(B) Options granted to such Participant, to the extent that they were not
exercisable at the time of such termination, shall vest and become immediately
exercisable on the date of such termination and shall remain exercisable until
the expiration of ninety (90) days after such termination, on which date they
shall expire; provided, however, that no Option shall be exercisable after the
expiration of its term.

(iii) In the event that a Participant’s employment with the Company terminates
(other than on account of a termination by the Company or Disability or death of
the Participant) or a Participant’s membership on the Board of Directors of FDMP
terminates (other than on account of a termination for Cause or without Cause or
Disability or death of the Participant, but including by reason of the
Participant failing to seek re-election to such Board), (A) Options granted to
such Participant, to the extent that they were exercisable at the time of such
termination, shall remain exercisable until the expiration of ninety (90) days
after such termination, on which date they shall expire, and (B) Options granted
to such Participant, to the extent that they were not exercisable at the time of
such termination, shall expire at the close of business on the date of such
termination; provided, however, that no Option shall be exercisable after the
expiration of its term.

(iv) In the event that a Participant’s employment with the Company or a
Participant’s membership on the Board of Directors of FDMP terminates on account
of Disability or death of the Participant, (A) Options granted to such
Participant, to the extent that they were exercisable at the time of such
termination, shall remain exercisable until the expiration of one (1) year after
such termination, on which date they shall expire, and (B) Options granted to
such Participant, to the extent that they were not exercisable at the time of
such termination, shall expire at the close of business on the date of such
termination; provided, however, that no Option shall be exercisable after the
expiration of its term.

 

  (e) Certain Terms and Conditions

(i) Each Option shall be exercisable in whole or in part; provided, that no
partial exercise of an Option shall be for an aggregate exercise price of less
than $1,000; and provided, further, that no fractional Ordinary Shares shall be
issued under the Plan. The partial exercise of an Option shall not cause the
expiration, termination or cancellation of the remaining portion thereof. Upon
the

 

7



--------------------------------------------------------------------------------

partial exercise of an Option, the agreement evidencing such Option, marked with
any notations deemed appropriate by the Board, shall be returned to the
Participant exercising such Option.

(ii) An Option shall be exercised by delivering notice to FDMP’s principal
office, to the attention of its Securities Compliance Officer, no less than
three (3) business days in advance of the effective date of the proposed
exercise. Such notice shall be accompanied by the agreement evidencing the
Option, shall specify the number of Ordinary Shares with respect to which the
Option is being exercised and the effective date of the proposed exercise and
shall be signed by the Participant. The Participant may withdraw such notice at
any time prior to the close of business on the business day immediately
preceding the effective date of the proposed exercise. Payment for Ordinary
Shares purchased upon the exercise of an Option shall be made on the effective
date of such exercise in cash, by certified check, bank cashier’s check or wire
transfer, or, to the extent permitted by the Board, by tender to FDMP of
Ordinary Shares already owned by the Participant, which shares shall be valued
at Fair Market Value on the effective date of the proposed exercise.
Notwithstanding any provision of this Section 7(e)(ii), the Board may authorize
deviations from the procedures set forth herein in order to enable Participants
to engage in “cashless exercise” transactions through securities brokers and/or
the transfer agent for the Ordinary Shares.

(iii) Certificates for Ordinary Shares purchased upon the exercise of an Option
shall be issued in the name of the Participant and delivered to the Participant
or, at the Board’s discretion, issued and delivered to or on behalf of a
book-entry depository with appropriate instructions to credit an account of the
Participant as soon as practicable following the effective date on which the
Option is exercised.

(iv) During the lifetime of a Participant, each Option granted to him shall be
exercisable only by him. No Option shall be Transferable otherwise than by will
or by the laws of descent and distribution.

 

  (f) Certain Terms Applicable to ISOs

(i) The aggregate Fair Market Value of Ordinary Shares with respect to which
ISOs are exercisable for the first time by a Participant during any calendar
year under the Plan and any other share option plan of FDMP or any “subsidiary
corporation” (within the meaning of Section 424(f) of the Code) shall not exceed
$100,000. Such Fair Market Value shall be determined as of the date on which
each such ISO is granted. In the event that such aggregate Fair Market Value
exceeds $100,000, then ISOs granted hereunder to such Participant shall, to the
extent of such excess and in the order in which they were granted, automatically
be deemed not to be ISOs, but all other terms and provisions of such ISOs shall
remain unchanged.

(ii) No ISO may be granted to an individual if, at the time of the proposed
grant, such individual owns shares possessing more than ten percent of the total
combined voting power of all classes of shares of FDMP or any of its “subsidiary
corporations” (within the meaning of Section 424(f) of the Code), unless (A) the
exercise price of such ISO is at least one hundred and ten percent of the Fair
Market Value of an Ordinary Share at the time such ISO is granted and (B) such
ISO is not exercisable after the expiration of five (5) years from the date such
ISO is granted.

 

8



--------------------------------------------------------------------------------

(iii) No ISO may be granted to a Participant who is a non-employee director of
FDMP.

 

  (g) Consequences Upon Certain Transactions

Upon the occurrence of a Change of Control with respect to a Participant, all
outstanding Options of such Participant shall vest and become immediately
exercisable and shall remain exercisable until their expiration, termination or
cancellation pursuant to the terms of the Plan.

(i) In connection with such vesting upon a Change of Control, if it is
determined that any payment or benefit provided by the Company or one of its
Substantial Subsidiaries or any other person to or for the benefit of a
Participant (whether paid or payable or provided or providable pursuant to the
terms of this Plan or otherwise except with respect to any stock options granted
under the Company’s 1997 Share Incentive Plan prior to the effective date
hereof) (a “Payment”) would be subject to an excise tax imposed by Sections 280G
or 4999 or any similar provisions of the Code, or any interest or penalties are
incurred by the Participant with respect to such excise tax (such excise tax,
together with any interest and penalties, hereinafter the “Excise Tax”), then
the Company or any Significant Subsidiary shall pay to or on behalf of the
Participant an additional payment (a “Gross-Up Payment”) in an amount such that
after payment by the Participant of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest or penalties imposed with respect thereto)
and Excise Tax imposed on the Gross-Up Payment, the Participant retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the Payment.

(ii) All determinations required to be made under this Section 7(g), including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by an independent public accounting firm with a national
reputation in the United States that is selected by the Company (the “Accounting
Firm”) which shall provide detailed support and calculations both to the
Participant and to the Company within fifteen (15) business days after the
receipt of notice from the Company that there has been a Payment. The amount of
any Gross-Up Payment shall be paid in a lump sum within seven (7) days following
such determination by the Accounting Firm. In the event that the Accounting
Firm’s determination is not finally accepted by the Internal Revenue Service
(the “IRS’) upon any audit, then an appropriate adjustment, including penalties
and interest, if any, shall be computed (with an additional Gross-Up Payment, if
applicable) by the Accounting Firm based upon the final amount of the Excise Tax
so determined. Such adjustment shall be paid by the appropriate party in a lump
sum within seven (7) days following the computation of such adjustment by the
Accounting Firm. All fees and expenses of the Accounting Firm shall be borne
solely by the Company.

 

9



--------------------------------------------------------------------------------

(iii) A Participant and the Company shall each provide their reasonable
cooperation to one another in connection with an IRS audit or inquiry of or to
either party in connection with any Payment or Excise Tax due or Gross-Up
Payment made in connection herewith.

 

  (h) Internal Revenue Code Section 409A

Unless otherwise specifically determined by the Board, other provisions of the
Plan notwithstanding, the terms of any Option, including any authority of the
Company and rights of a Participant with respect to the Option, shall be limited
to those terms permitted under Section 409A of the Code and any regulations
promulgated thereunder, including any successor provisions and regulations, and
including any applicable guidance or pronouncement of the Department of the
Treasury and Internal Revenue Service (collectively, “Code Section 409A”), and
any terms not permitted under Code Section 409A shall be automatically modified
and limited to the extent necessary to conform with Code Section 409A; provided,
that for purposes of the foregoing, references to a term or event (including any
authority or right of the Company or a Participant) being “permitted” under Code
Section 409A mean that the term or event will not cause the Option to be treated
as subject to Code Section 409A.

 

  8. Adjustment Upon Changes in Ordinary Shares

(a) Subject to any required action by the shareholders of FDMP, in the event of
any increase or decrease in the number of issued Ordinary Shares resulting from
a subdivision or consolidation of Ordinary Shares or the payment of a share
dividend (but only on the Ordinary Shares), or any other increase or decrease in
the number of such shares effected by FDMP without receipt or payment of
consideration, (i) the Board shall proportionally adjust the maximum aggregate
number of Ordinary Shares with respect to which the Board may grant Options,
including the maximum aggregate which may be granted to any individual and
(ii) the Board shall proportionally adjust the number of Ordinary Shares subject
to each outstanding Option and the exercise price per Ordinary Share of each
such Option.

(b) Subject to any required action by the shareholders of FDMP, in the event
that FDMP shall be the surviving company in any merger or consolidation (except
a merger or consolidation as a result of which the holders of Ordinary Shares
receive securities of another corporation), each Option outstanding on the date
of such merger or consolidation shall pertain to and apply to the securities
which a holder of the number of Ordinary Shares subject to such Option would
have received in such merger or consolidation.

(c) In the event of a dissolution or liquidation of FDMP, a sale of all or
substantially all of FDMP’s assets, a merger or consolidation involving FDMP in
which FDMP is not the surviving company, a merger or consolidation involving
FDMP in which FDMP is the surviving company but the holders of Ordinary Shares
receive securities of another company or corporation and/or other property,
including cash, or any other similar transaction, the Board shall have the power
to:

(i) cancel, effective immediately prior to the occurrence of such event, each
Option outstanding immediately prior to such event (whether or not then
exercisable), and, in full consideration of such cancellation, pay to the
Participant to whom such Option was granted an amount in cash, for each Ordinary
Share subject to such Option, equal to the excess of (A) the value, as
determined by the Board in good faith, of the property (including cash) received
by the holder of an Ordinary Share as a result of such event over (B) the
exercise price of such Option; or

 

10



--------------------------------------------------------------------------------

(ii) permit Participants to exercise their Options and participate in such
transaction on a basis no less favorable than that afforded other owners of
Ordinary Shares.

(d) Except as expressly provided in the Plan, no Participant shall have any
rights by reason of any subdivision or consolidation of any class of shares, the
payment of any dividend, any increase or decrease in the number of shares of any
class or any dissolution, liquidation, merger or consolidation of FDMP or any
other company or corporation. Except as expressly provided in the Plan, no issue
by FDMP of shares of any class, or securities convertible into shares of any
class, shall affect, and no adjustment by reason thereof shall be made with
respect to, the number of Ordinary Shares which may be subject to Options
pursuant to the Plan or which are subject to an Option or the exercise price of
any Option. In the event of any change in the capitalization of FDMP or
corporate change other than those specifically referred to herein, the Board
will make such adjustments in the number and class of shares which may be
granted under the Plan or which are subject to Options outstanding on the date
on which such change occurs and in the per share exercise price of each such
Option as the Board may consider necessary or appropriate.

 

  9. Securities Matters

FDMP shall be under no obligation to effect the registration pursuant to the
Securities Act of 1933, as amended, of any Ordinary Shares to be issued
hereunder or to effect similar compliance under any state laws or any laws of
the Cayman Islands. Notwithstanding anything herein to the contrary, FDMP shall
not be obligated to cause to be issued or delivered any certificates evidencing
Ordinary Shares pursuant to the Plan unless and until FDMP is advised by its
counsel that the issuance and delivery of such certificates is in compliance
with all applicable laws, regulations of governmental authority and the
requirements of any securities exchange on which Ordinary Shares are traded. The
Board may require, as a condition of the issue and delivery of certificates
evidencing Ordinary Shares pursuant to the terms hereof, that the recipient of
such shares make such covenants, agreements and representations, and that such
certificates bear such legends, as the Board deems necessary or desirable.

 

  10. Rights as a Shareholder

No person shall have any rights as a shareholder with respect to any Ordinary
Shares covered by or relating to any Option granted pursuant to the Plan until
the date of issue of such Ordinary Shares which shall be the date the Ordinary
Shares are recorded as issued on the register of members of FDMP. Except as
otherwise expressly provided in Section 8 hereof, no adjustment to any Option
shall be made for dividends or other rights for which the record date occurs
prior to the date of issue of such Ordinary Shares.

 

11



--------------------------------------------------------------------------------

  11. No Special Rights; No Right to Option

(a) Nothing contained in the Plan or any Option shall confer upon any
Participant any right with respect to the continuation of his employment by the
Company or his membership on the Board of Directors of FDMP or interfere in any
way with the right of the Board, the Company or the holders of the Ordinary
Shares at any time to terminate such employment or such membership or to
increase or decrease the compensation of the Participant from the rate in effect
at the time of the grant of an Option.

(b) No person shall have any claim or right to receive an Option hereunder. The
Board’s granting of an Option to a Participant at any time shall neither require
the Board to grant an Option to such Participant or any other Participant or
other person at any time nor preclude the Board from making subsequent grants to
such Participant or any other Participant or other person.

 

  12. Withholding Taxes

 

  (a) Cash Remittance

Whenever Ordinary Shares are to be issued upon the exercise of an Option, the
Company shall have the right to require the Participant to remit to the Company
in cash an amount sufficient to satisfy federal, state and local withholding tax
requirements, if any, attributable to such exercise. In addition, upon the
making of any cash payment pursuant to the Plan, the Company shall have the
right to withhold from such payment an amount sufficient to satisfy the federal,
state and local withholding tax requirements, if any, attributable to such
exercise.

 

  (b) Share Remittance or Withholding

At the election of the Participant, to the extent permitted by the Board, when
Ordinary Shares are to be issued upon the exercise of an Option, the Participant
may tender to FDMP a number of Ordinary Shares previously owned by him, or
direct the Company to withhold a number of Ordinary Shares, the Fair Market
Value of which as of the exercise date the Board determines to be sufficient to
satisfy the federal, state and local withholding tax requirements, if any,
attributable to such exercise and not greater than the Participant’s estimated
total federal, state and local tax obligations associated with such exercise.
Such election shall satisfy the Participant’s obligations under Section 12(a)
hereof.

 

  13. Termination and Amendment of the Plan

(a) The right to grant Options under the Plan will terminate on March 16, 2014.
The Board of Directors of FDMP may at any time suspend or terminate the Plan or
revise or amend it in any respect whatsoever, provided that no such action will,
without the consent of a Participant, adversely affect a Participant’s rights
under previously granted Options.

 

12



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, upon the termination of the Plan, each Option
outstanding at the time of such termination, if any, shall expire and be
cancelled and, in consideration therefor, the Participant to whom each such
Option was granted shall be entitled to a payment in cash, equal to the product
of (i) the excess, if any, of (A) the Fair Market Value of an Ordinary Share as
of the date of such termination over (B) the per share exercise price of the
Option and (ii) the number of shares subject to the Option on the date of such
termination. Each such Option the per share exercise price of which equals or
exceeds the Fair Market Value of an Ordinary Share as of the date of such
termination shall automatically expire and be cancelled on such date without any
payment therefor.

 

  14. Transfers Upon Death

Upon the death of a Participant, outstanding Options granted to such Participant
may be exercised only by the executors or administrators of the Participant’s
estate or by any person or persons who shall have acquired such right to
exercise by will or by the laws of descent and distribution. No Transfer by will
or the laws of descent and distribution of any Option or the right to exercise
any Option shall be effective to bind the Company unless the Board shall have
been furnished with (a) written notice thereof and with a copy of the will
and/or such evidence as the Board may deem necessary to establish the validity
of the Transfer and (b) an agreement by the Transferee to comply with all the
terms and conditions of the Option and the Plan that are or would have been
applicable to the Participant and to be bound by the acknowledgements made by
the Participant in connection with the grant of the Option.

Except as provided in this Section 14, no Option under the Plan shall be
Transferable.

 

13



--------------------------------------------------------------------------------

  15. No Obligation to Exercise

The grant to a Participant of an Option shall impose no obligation upon such
Participant to exercise such Option.

 

  16. Expenses and Receipts

The expenses of the Plan shall be paid by the Company. Any proceeds received by
the Company in connection with any Option will be used for general corporate
purposes.

 

  17. Failure to Comply

In addition to the remedies of the Company elsewhere provided for herein,
failure by a Participant to comply with any of the terms and conditions of the
Plan or the agreement executed by such Participant evidencing an Option, unless
such failure is remedied by such Participant within ten (10) days after having
been notified of such failure by the Board, shall be grounds for the
cancellation and forfeiture of such Option, in whole or in part, as the Board,
in its absolute discretion, may determine.

 

  18. Applicable Law

The Plan will be administered in accordance with the laws of the State of New
York, without reference to its principles of conflicts of law.

 

  19. Effective Date of Plan

The Plan shall become effective upon approval of the Plan by the shareholders of
FDMP.

 

14